UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7162


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PATRICK EARL FRANCIS, a/k/a Jerome Brown,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge.    (7:94-cr-40106-JLK-RSB-4; 7:12-cv-80448-JLK-
RSB)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Earl Francis, Appellant Pro Se. Ronald Andrew Bassford,
Assistant  United   States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick     Earl       Francis       seeks    to    appeal    the    district

court’s order dismissing as successive his 28 U.S.C.A. § 2255

(West Supp. 2012) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)             (2006).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies         this      standard         by      demonstrating        that

reasonable      jurists       would      find      that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief      on     procedural         grounds,        the     prisoner       must

demonstrate     both    that       the   dispositive           procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Francis has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral   argument       because       the    facts    and   legal




                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3